Citation Nr: 1547768	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-48 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability, to include as a result of in-service exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The matter was most recently remanded by the Board in March 2015.  

The Veteran testified at a February 2013 video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

A VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated March 2007 appointed the Alabama Department of Veterans Affairs as the Veteran's representative and is the most recent VA Form 21-22 of record.  While in the Veterans Benefits Management System (VBMS) the Veteran's representative is listed as the Florida Department of Veterans Affairs (and was copied on the January and August 2015 Supplemental Statements of the Case (SSOCs)), no updated VA Form 21-22 is of record reflecting a change in representation, and the Alabama Department of Veterans Affairs continues to submit documents on the Veteran's behalf.  As such, the Board will treat the Alabama Department of Veterans Affairs as the Veteran's representative.   

This appeal was processed using the VBMS paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, and is presumed to have been exposed to herbicides.

2.  The Veteran's skin disability did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service, to include herbicide exposure.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board remanded this matter in March 2015.  The Board specifically instructed the RO/AMC to obtain an addendum opinion to the November 2014 examination after the examiner reviewed the claims file and additional medical documents that had been submitted after the November 2014 examination.  Pursuant to the Board's remand, the Veteran was afforded addendums in April 2015 and July 2015 that together addressed the above issue, and his claim was readjudicated in the August 2015 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Assist and Notify

In correspondence dated in May 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records and personnel records have been associated with the claims file.  All identified and available treatment records related to the claim have been secured. 

The Veteran was provided a VA examination in November 2014, and addendum opinions in April and July 2015 clarifying the 2014 examination.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate evaluation of the Veteran.  The Board, therefore, concludes that the examination reports when taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Acting Veterans Law Judge in February 2013.  With respect to the aforementioned hearing, the United States Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.




Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

If a Veteran was exposed to herbicide agents, service connection is presumed for several listed diseases.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for conditions, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  

In December 2013, the NAS issued Veterans and Agent Orange: Update 2012 (Update 2012).  A determination was made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for certain conditions, including: melanoma; nonmelanoma skin cancer (basal cell and squamous cell); and cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption).  79 Fed. Reg. 20,312 (Apr. 11, 2014).  

This determination, however, does not in any way preclude VA from granting service connection for any disease, including those specifically discussed in the notice, nor does it change any existing rights or procedures.  Even if the Board is unable to find in favor of presumption service connection, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection may also be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

In the instant case, the Veteran's personnel records confirm that he served in the U.S. Marine Corps in the Republic of Vietnam.  Therefore, he is presumed to be exposed to herbicides.  

The Veteran's service treatment records, including his separation examination, are negative for any skin rashes or skin cancer.  

Medical records from the Cullman Dermatology Clinic note the Veteran as having multiple cancerous skin growths as far back as April 2000.  

In February 2013, the Veteran was afforded a VA hearing.  He testified that he worked outside in Vietnam, including hauling ammunition, and had direct sun exposure.  He stated that when he went to his dermatologist, that the clinician, Dr. S., asked if he had been in Vietnam, and stated that he looked like he had Agent Orange exposure.  He said he had first noticed the skin cancer when he noticed bumps along his temple, but he did not specify the date when this occurred.  

In November 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his skin disability.  The examiner noted that the Veteran has had numerous skin cancers removed since his initial diagnosis in 2000, including melanomas, squamous cell carcinomas, and basal cell carcinomas, and resultant scarring, but at that time he had no current known skin cancer.  The examiner noted that the Veteran was blue-eyed and fair-skinned, which increased his risk of skin cancer, and the Veteran reported sun burns when he was in the sun all day; however, the Veteran did not recall any having any blistering sunburns in Vietnam.  The examiner noted that although the Veteran has worked indoors, he also had a small farm where he often worked outdoors.  

Overall, the November 2014 examiner opined that Veteran's skin disability was less likely than not related to service, in part because an "Agent Orange presumptive diagnosis" does not include skin cancers, and also that "consensus opinion does not support the view that herbicides cause skin cancer."  Furthermore, the examiner opined regarding the Veteran's contentions that he was exposed to sun in Vietnam that while the Veteran had sun exposure during military service, that the records do not indicate any severe burns in service, and that furthermore the Veteran had "abundant" sun exposure following service.  However, the examiner noted that she had not reviewed the Veteran's claims file.  

This claim was remanded in March 2015 to afford the Veteran an addendum opinion to his November 2014 VA examination that considered the claims folder and additional treatment records that were submitted after the November 2014 examination.  

The addendum opinions written in April and July 2015 noted that the examiner had reviewed the Veteran's service treatment records and updated medical information, and that her opinion was unchanged. 

Presumptive Service Connection 

The Veteran's personnel records document that he served in Vietnam; therefore, he presumed to have been exposed to herbicides.  However, the National Academy of Sciences has found that found there is inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and conditions including: melanoma and nonmelanoma skin cancer (basal cell and squamous cell) are explicitly prohibited from presumptive service connection.  The Secretary's findings also prohibit presumptive service connection for cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption).  79 Fed. Reg. 20,312 (Apr. 11, 2014).  Therefore, presumptive service connection is not warranted based on exposure to herbicides. 

Alternatively, presumptive service connection for a chronic disability, namely malignant tumors, and the continuity and chronicity provisions of 38 C.F.R. 
§ 3.303(b), must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this context, the Board notes that the Veteran's first diagnosis of skin cancer was in 2000.  Therefore, this diagnosis is long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309.  

With regard to chronicity, the Veteran's service treatment records do not contain any complaints, treatment, or findings related to skin cancer, or symptoms reasonably attributable thereto.  While the Veteran stated that he was exposed to direct sunlight, there is no medical evidence that this manifested as cancer while in service, nor has the Veteran contended that he had cancer while in service.  Neither presumptive service connection for a chronic disability, nor continuity of symptomatology based on a chronic condition in service, has been established in this case.

Direct Service Connection 

Regarding direct service connection, the claims file is replete with records regarding the Veteran's skin disability and treatment.  Therefore, Hickson element (1), a current disability, is met.

Turning to in-service injury, upon review of the record, the Veteran served in Vietnam during the Vietnam era, as his DD 214 specifically notes in country Vietnam service.  He is entitled to the presumption of exposure to herbicide agents.  Furthermore, he is competent to state that he was exposed to sun while in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hickson element (2) is accordingly met.  38 U.S.C.A. § 1116(f) (West 2014).  

Regarding element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's skin disability and his presumed Agent Orange exposure or his in-service sun exposure.  The relevant evidence includes the November 2014 VA examination and April and July 2015 addendums, which state that the Veteran's skin disability is less likely than not related to service because while the Veteran had sun exposure during military service, service records do not indicate a severe burn in service, and the Veteran had "abundant" sun exposure following service.  The November 2014 examiner further confirmed that there was insufficient medical or scientific evidence to link the Veteran's cancer to herbicide exposure.  The Board finds this examiner's opinion particularly probative, as she reviewed the medical evidence, rendered her opinion based on an accurate factual basis, and provided a rationale that is not contracted by the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Veteran has provided no probative medical or lay evidence to the contrary, and while he claimed in the February 2013 hearing that one of his doctors stated his cancer looked like it was caused by Agent Orange exposure, none of the medical records he submitted from this clinician actually confirm this statement, nor do any other records in the claims file  

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his skin disability and service, including in-service sun and herbicide exposure, the Board acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question regarding the potential relationship between the Veteran's current skin disability and any instance of sun or herbicide exposure during his military service, to be so complex in nature that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the lay statements are not afforded probative value on the issue of nexus.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis.

In short, the Board finds that the preponderance of the evidence is against this claim.  The Board has considered the Veteran's contentions; however, his opinion is outweighed by the VA examiner's opinions that his skin disability was not caused by herbicide exposure or any other incident in service, including in-service sun exposure, and that he did not have symptoms in service, or manifestations of his skin disability to a compensable degree within one year of separation from service.  The Veteran has provided no competent medical or lay evidence to the contrary.  
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2015).


ORDER

Entitlement to service connection for a skin disability, to include as a result of in-service exposure to herbicides, is denied.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


